McGrath, C. J.
The information in this case charged that respondent “ did knowingly suffer a gaming room and gaming table to be kept and maintained and -played on premises occupied and controlled by him, * * * contrary to the form of the statute.” The statute (How. Stat. § 2029) is as follows:
“Any person who shall, for hire, gain, or reward, keep or maintain a gaming room, or a gaming table, or anj’ game of skill or chance, or partly of skill and partly of chance, used for gaming, or who shall knowingly suffer a gaming room, or gaming table, or any such game to be kept, maintained, or played on any premises occupied or controlled by him, shall be deemed guilty of a misdemeanor, * * * and any person aiding, assisting,' or abetting in the keeping or maintaining of any such gaming room, gaming table, or game shall be deemed guilty of a misdemeanor.” i-
I think this information defective, in that it does not charge that the gaming room and gaming table suffered to be kept were maintained for liiije, gain, or reward. Certainly the offense first mentioned is the keeping or maintaining for hire, gain, or reward, and the person sought to be reached is the proprietor. The next 'person made liable is the person who occupies or controls the room, and suffers the offense first named to be committed therein. The information against the keeper of tenant would be defective if it did not allege that he maintained for hire, gain, or reward; otherwise it would not charge the commission of the statutory offense. The information against the landlord is, it seems to me, defective when it does not *398charge that he has suffered the statutory offense to be committed. The offense defined by the statute is the keeping for hire, gain, or reward, and- the statute seeks to reach, not only the keeper, but the person occupying or controlling the room where kept, as well as any person aiding, assisting, or abetting in such keeping or maintaining.
The judgment must be reversed, and the prisoner discharged. -
The other Justices concurred.